El Juez Asociado Sr Sulzbacher,
después de exponer los hachos anteriores, emitió la opinión del Tribunal:
Aceptando todos los fundamentos de hecho y de derecho que contiene la sentencia inserta.
Considerando: que por esos propios fundamentos procede la confirmación de la misma, con imposición de las costas de esta instancia' á la parte recurrente.
Vistos los artículos 661, 1108, 1125, 1170 y 1171 del Có-digo Civil antiguo, con los concordantes del moderno, el 63 de la Orden General No. 118, de 15 de Agosto de 1899, y la Sección 11? de la Ley del Congreso de los Estados Unidos, aprobada en Abril 12 de 1900, titulada; “Ley para proveer temporalmente de Rentas y un Gobierno Civil á la Isla de Puerto Rico, y para otros fines.
Fallamos: que debemos confirmar y confirmamos la sen-tencia que dictó el Tribunal de Distrito de San Juan, en 12 de Febrero último, con las costas de esta instancia á cargo de la parte recurrente.
Jueces concurrentes: Sres. Presidente Quiñones, y Asocia-dos Plernandez y MacLeary.
El Juez Asociado Sr. Figueras no formó Tribunal en la vista de este caso.